Case 1:19-cv-23856-RNS Document 1-2 Entered on FLSD Docket 09/16/2019 Page 1 of 14




                     EXHIBIT A
                                                                       Page 1 of 13
Case 1:19-cv-23856-RNS Document 1-2 Entered on FLSD Docket 09/16/2019 Page 2 of 14




https://www2.miami-dadeclerk.com/ocs/ViewerHTML5.aspx?QS=B6%2f9EwnZlIiih%2b... 9/16/2019
                                                                       Page 2 of 13
Case 1:19-cv-23856-RNS Document 1-2 Entered on FLSD Docket 09/16/2019 Page 3 of 14




https://www2.miami-dadeclerk.com/ocs/ViewerHTML5.aspx?QS=B6%2f9EwnZlIiih%2b... 9/16/2019
                                                                       Page 3 of 13
Case 1:19-cv-23856-RNS Document 1-2 Entered on FLSD Docket 09/16/2019 Page 4 of 14




https://www2.miami-dadeclerk.com/ocs/ViewerHTML5.aspx?QS=B6%2f9EwnZlIiih%2b... 9/16/2019
                                                                       Page 4 of 13
Case 1:19-cv-23856-RNS Document 1-2 Entered on FLSD Docket 09/16/2019 Page 5 of 14




https://www2.miami-dadeclerk.com/ocs/ViewerHTML5.aspx?QS=B6%2f9EwnZlIiih%2b... 9/16/2019
                                                                       Page 5 of 13
Case 1:19-cv-23856-RNS Document 1-2 Entered on FLSD Docket 09/16/2019 Page 6 of 14




https://www2.miami-dadeclerk.com/ocs/ViewerHTML5.aspx?QS=B6%2f9EwnZlIiih%2b... 9/16/2019
                                                                       Page 6 of 13
Case 1:19-cv-23856-RNS Document 1-2 Entered on FLSD Docket 09/16/2019 Page 7 of 14




https://www2.miami-dadeclerk.com/ocs/ViewerHTML5.aspx?QS=B6%2f9EwnZlIiih%2b... 9/16/2019
                                                                       Page 7 of 13
Case 1:19-cv-23856-RNS Document 1-2 Entered on FLSD Docket 09/16/2019 Page 8 of 14




https://www2.miami-dadeclerk.com/ocs/ViewerHTML5.aspx?QS=B6%2f9EwnZlIiih%2b... 9/16/2019
                                                                       Page 8 of 13
Case 1:19-cv-23856-RNS Document 1-2 Entered on FLSD Docket 09/16/2019 Page 9 of 14




https://www2.miami-dadeclerk.com/ocs/ViewerHTML5.aspx?QS=B6%2f9EwnZlIiih%2b... 9/16/2019
                                                                       Page 9 of 13
Case 1:19-cv-23856-RNS Document 1-2 Entered on FLSD Docket 09/16/2019 Page 10 of 14




https://www2.miami-dadeclerk.com/ocs/ViewerHTML5.aspx?QS=B6%2f9EwnZlIiih%2b... 9/16/2019
                                                                      Page 10 of 13
Case 1:19-cv-23856-RNS Document 1-2 Entered on FLSD Docket 09/16/2019 Page 11 of 14




https://www2.miami-dadeclerk.com/ocs/ViewerHTML5.aspx?QS=B6%2f9EwnZlIiih%2b... 9/16/2019
                                                                      Page 11 of 13
Case 1:19-cv-23856-RNS Document 1-2 Entered on FLSD Docket 09/16/2019 Page 12 of 14




https://www2.miami-dadeclerk.com/ocs/ViewerHTML5.aspx?QS=B6%2f9EwnZlIiih%2b... 9/16/2019
                                                                      Page 12 of 13
Case 1:19-cv-23856-RNS Document 1-2 Entered on FLSD Docket 09/16/2019 Page 13 of 14




https://www2.miami-dadeclerk.com/ocs/ViewerHTML5.aspx?QS=B6%2f9EwnZlIiih%2b... 9/16/2019
                                                                      Page 13 of 13
Case 1:19-cv-23856-RNS Document 1-2 Entered on FLSD Docket 09/16/2019 Page 14 of 14




https://www2.miami-dadeclerk.com/ocs/ViewerHTML5.aspx?QS=B6%2f9EwnZlIiih%2b... 9/16/2019
